EXHIBIT 10.120

 

PROMISSORY NOTE

 

 

 

 

Chicago, Illinois

$2,040,000.00

 

November 3, 2003

 

THIS PROMISSORY NOTE (this “Note”) is made as of the 3rd day of November, 2003,
by HORIZON GROUP PROPERTIES, L.P., a Delaware limited partnership (“Borrower”),
to the order of PLEASANT LAKE APTS. LIMITED PARTNERSHIP, an Ohio limited
partnership (“Lender”).

 

DEFINITIONS

 

Borrower agrees that, for the purposes of this Note, the following terms shall
have the following respective meanings ascribed thereto.

 

1.1                               “Dollars” shall mean dollars in lawful
currency of The United States of America.

 

1.2                               “Default Rate” shall mean two percent (2%) per
annum in excess of the Interest Rate but not in excess of the maximum interest
rate permitted by law.

 

1.3                               “Interest Rate” shall mean eight percent (8%).

 

1.4                               “Loan” shall mean the loan made by the Lender
to Borrower in the Original Principal Amount.

 

1.5                               “Maturity Date” shall mean August 3, 2004, or
such earlier date the entire Outstanding Principal Balance and accrued and
unpaid interest thereon, and any other sums which are due and payable pursuant
to the terms and provisions of this Note are due and payable by reason of the
acceleration of the maturity of this Note.

 

1.6                               “Original Principal Amount” shall mean TWO
MILLION FORTY THOUSAND DOLLARS ($2,040,000.00).

 

1.7                               “Outstanding Principal Balance” shall mean the
aggregate of all sums advanced by Lender to or for the benefit of Borrower
hereunder and not repaid.

 

II
PAYMENT OF INTEREST AND PRINCIPAL

 

For Value Received, Borrower hereby promises to pay to the order of Lender the
principal amount of Two Million Forty Thousand Dollars ($2,040,000.00), together
with interest as provided herein below as follows:

 

1

--------------------------------------------------------------------------------


 

2.1                               Payment of Interest and Principal.  The
Outstanding Principal Balance evidenced by this Note shall accrue interest at
the rate (“Interest Rate”) of eight percent (8%) per annum, based on a year of
365 days.

 

2.2                               Prepayment Privileges.  This Note may be
prepaid in whole or in part at any time and from time to time during the term
hereof upon at least fifteen (15) days’ prior written notice to Lender. All
partial prepayments shall be applied in inverse order of maturity and shall not
extend or reduce the next installment due hereunder.

 

2.3                               Default Interest.  Subsequent to an Event of
Default until cured, interest shall accrue on the Outstanding Principal Balance
at the Default Rate.

 

2.4                               Principal and Interest at Maturity.  The
entire Outstanding Principal Balance and accrued and unpaid interest thereon,
and any and all other sums which are due and payable pursuant to the terms and
provisions of the Note shall be due and payable on the Maturity Date.

 

2.5                               Place of Payment.  Payments and prepayments to
be made under this Note are to be made at such place as the legal holder of this
Note may from time to time in writing appoint, and, in the absence of such
appointment, then at the following address:

 

Pleasant Lake Apts. Limited Partnership
c/o Ramat Securities
23811 Chagrin Boulevard, #200
Beachwood, Ohio  44122

 

III
DEFAULTS AND REMEDIES

 

3.1                               Occurrence of Default; Acceleration of
Maturity Date.  The failure by Borrower to make payment of principal or interest
as same becomes due and payable or payment of any other amount due to Lender
under this Note, within ten (10) days after written notice from Lender, shall
constitute an event of default under this Note (an “Event of Default”).  Upon
the occurrence of an Event of Default and at any time thereafter, at the
election of the holder or holders hereof and without additional notice to
Borrower, the principal sum remaining unpaid hereon, together with accrued
interest thereon, shall become at once due and payable at the place of payment
as aforesaid, and Lender may proceed to exercise any rights and remedies
available to Lender against Borrower or with respect to this Note which Lender
may have at law, in equity or otherwise.

 

3.2                               Nature of Remedies.  The remedies of Lender as
provided herein shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Lender, and may
be exercised as often as occasion therefor shall arise.  Failure of Lender, for
any period of time or on more than one occasion, to exercise its option to
accelerate the Maturity Date of this Note shall not constitute a waiver of the
right to exercise the same at any time thereafter or in the event of any
subsequent Event of Default.  No act of omission or commission of Lender,
including specifically any failure to exercise any right, remedy or recourse,
shall be deemed to be a waiver or release of the same; any such waiver or
release is to be effected only through a written document executed by Lender and
then only to the extent specifically recited therein.  A waiver or release in
connection with any one event shall not be construed as a waiver or release of
any

 

2

--------------------------------------------------------------------------------


 

subsequent event or as a bar to any subsequent exercise of Lender’s rights or
remedies hereunder.  Notice of the exercise of any right or remedy granted to
Lender by this Note is not required to be given.

 

IV
OTHER GENERAL AGREEMENTS

 

4.1                               Notices.  Any notice which any party hereto
may desire or may be required to give to any other party’ hereto shall be in
writing, and shall be deemed given (i) if and when personally delivered, (ii)
upon receipt if sent by a nationally recognized overnight courier addressed to a
party at its address set forth below, or (iii) on the second (2nd) business day
after being deposited in United States registered or certified mail, postage
prepaid, addressed to a party at its address set forth below, or at such other
place as such party may have designated to all other parties by notice in
writing in accordance herewith:

 

(a)

If to Borrower:

 

 

C/o Horizon Group Properties, Inc.

77 West Wacker Drive, Suite 4200

Chicago, IL 60601

Attention:

Gary Skoien

Phone:

(312) 917-4227

 

Facsimile:

(312) 917-0911

 

 

 

 

With a copy to:

 

 

 

David A. Grossberg, Esq.

 

Schiff Hardin & Waite

 

6600 Sears Tower

 

Chicago, IL  60606

 

Phone:

(312) 258-5764

 

Facsimile:

(312) 258-5700

 

 

(b)

If to Lender:

 

 

 

PLEASANT LAKE APTS. LIMITED PARTNERSHIP

 

c/o Ramat Securities

 

23811 Chagrin Boulevard, #200

 

Beachwood, Ohio  44122

 

Attention:

Howard Amster

 

Phone:

(216) 595-1047

 

Facsimile:

(216) 595-0989

 

 

 

 

With a copy to:

 

 

 

 

 

Jennifer Lawry Adams, Esq.

 

 

Ulmer & Berne LLP

 

 

1300 East Ninth Street, Suite 900

 

 

3

--------------------------------------------------------------------------------


 

 

Cleveland, Ohio  44114

 

Phone:

(216) 902-8935

 

Facsimile:

(216) 621-7488

 

4.2                               Governing Law.  Borrower agrees that this
instrument and the rights and obligations of the parties hereunder shall be
governed by the laws of the State of Ohio, without reference to the conflict of
law principles of such state.

 

4.3                               Interpretation.  The headings of sections and
paragraphs in this Note are for convenience only and shall not be construed in
any way to limit or define the content, scope or intent of the provisions
hereof.  As used in this Note, the singular shall include the plural, and
masculine, feminine and neuter pronouns shall be fully interchangeable, where
the context so requires.  The parties hereto intend and believe that each
provision in this Note comports with all applicable law.  However, if any
provision in this Note is found by a court of law to be in violation of any
applicable law, and if such court should declare such provision of this Note to
be unlawful, void or unenforceable as written, then it is the intent of all
parties to the fullest possible extent that it is legal valid and enforceable,
that the remainder of this Note shall be construed as if such unlawful, void or
unenforceable provision were not contained therein, and that the rights,
obligations and interests of Borrower and the holder hereof under the remainder
of this Note shall continue in full force and effect.  Time is of the essence of
this Note.

 

4.4                               Successors, Holders and Assigns.  Upon any
endorsement, assignment or other transfer of this Note by Lender or by operation
of law, the term “Lender,” as used herein, shall mean such endorsee, assignee or
other transferee or successor to Lender then becoming the holder of this Note. 
This Note shall inure to the benefit of Lender and its successors and assigns
and shall be binding upon the undersigned and its successors and assigns.  The
term “Borrower”, as used herein, shall include its successors and assigns.

 

4.5                               Guarantee.  This Note is guaranteed by Horizon
Group Properties, Inc., the general partner of Borrower.

 

IN WITNESS WHEREOF, Borrower has, through its duly authorized officers, executed
and delivered this Note as of the day and year first above written.

 

 

BORROWER:

 

 

 

 

HORIZON GROUP PROPERTIES, L.P., a
Delaware limited partnership

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------